Citation Nr: 0832172	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-37 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for depression.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In August 2008, the veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.  

The Board notes that the veteran has applied for service 
connection for multiple other psychiatric disorders, to 
include panic disorder, agoraphobia, and anxiety disorder.  
However, these claims have been adjudicated separately by the 
RO, and are not currently the subject of appeal to the Board.


FINDINGS OF FACT

1.  In a final rating decision issued in October 2004, the RO 
denied a claim to reopen a previously denied claim for 
service connection for depression on the basis that the 
evidence submitted was not new material.
 
2.  Evidence added to the record since the prior final denial 
in October 2004 is both cumulative and redundant of evidence 
of record at that time and does not raise a reasonable 
possibility of substantiate in the veteran's claim.


CONCLUSION OF LAW

The October 2004 rating decision is final; new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for depression.  
38 U.S.C.A. § 5108 (West 2002); 38 CFR §  3.156(a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in November 2005, prior to the initial 
unfavorable AOJ decision issued in December 2005.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in her 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008.  Thus, any defect in notice as to 
this element is considered harmless.  Even so, the Board 
finds that the veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2005 letter advised her to provide any 
relevant evidence in her possession. 
 
In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist her in developing her claim, 
and her and VA's obligations in providing such evidence for 
consideration.  Additionally, the November 2005 letter 
advised the veteran that the reason for her initial denial of 
service connection was the lack of objective evidence of 
complaints or diagnosis of depression during service, as 
required by Kent.

With regard to the notice requirements under Dingess/Hartman, 
the Board observes that the veteran was not provided with 
proper notice as to the substantiation of disability ratings 
or effective dates.  However, the Board determines that no 
prejudice to veteran has resulted.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's new and material claim, any questions as to the 
assignment of a disability rating and effective date are 
rendered moot.  Therefore, the Board finds that the veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of her claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, service personnel records, VA 
medical records, private medical records, and records from 
the Social Security Administration (SSA) were reviewed by 
both the AOJ and the Board in connection with adjudication of 
her claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim. With regard to the duty to provide 
a VA examination if necessary, such duty does not extend to 
claims to reopen until after new and material evidence has 
been submitted.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 

II. Analysis

The veteran contends that she suffers from depression that 
was originally incurred during active-duty military service.  
Thus, she contends that service connection is warranted for 
depression.

The veteran's original service connection claim was denied in 
October 1999.  In an October 2004 rating decision, the RO 
found that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for depression.  The RO indicated that the 
evidence submitted by the veteran, namely copies of service 
treatment records and VA treatment records, was cumulative 
and redundant of the evidence of record at the time of 
previous denials of the claim, which include rating decisions 
issued in November 1999, April 2000, in June 2000.  
Accordingly, the RO denied reopening the veteran's claim of 
entitlement to service connection for depression.

Although the veteran perfected an appeal as to the October 
2004 rating decision, she withdrew such appeal in April 2005.  
The next communication from the veteran with regard to this 
claim was her November 2005 application to reopen her service 
connection claim for depression, which is the subject of this 
appeal.  Thus, the October 2004 decision is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed her claim to reopen in November 2005; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final October 2004 rating decision, VA treatment 
records dated between October 2005 and January 2007, private 
treatment records dated in February 2007, and personal 
statements from DS, KF, JJ, and RM.  However, the Board finds 
that none of this additional evidence is both new and 
material to the claim.  

Specifically, the VA and private treatment records are 
neither new nor material because they only provide further 
evidence of her current diagnoses and treatment, which was 
already of record in October 2004.  Similarly, the statements 
of DS, KF, and RM are neither new nor material because they 
only speak to the veteran's personality being different upon 
her return from military service, and there were similar such 
statements associated with the claims file as of October 
2004.  With regard to the statement of JJ, such statement is 
new in that it relates not only to her own perceptions of the 
veteran's behavior in the military, but also corroborates the 
veteran's claims that she was harassed while in service; 
however, it is not material because the statement does not 
provide competent evidence that the veteran was suffering 
from depression while in the military or that her current 
depression is related to her military experience.  Thus, it 
does not raise a reasonable possibility of substantiating the 
veteran's claim.

The Board acknowledges the statements of the veteran 
describing her claimed traumatic experiences in the military 
and how they caused her depression, but these statements are 
not competent evidence establishing in-service treatment or 
diagnosis related to depression.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, there remains no competent evidence of the veteran 
having had depression in service or that her current 
depression is a result of her military service.

Therefore, the Board must conclude that the evidence added to 
the record since the October 2004 denial is new, but not 
material, in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for depression.  As such, the Board finds 
that the evidence received subsequent to the RO's October 
2004 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
depression have not been met.  Therefore, the claim to reopen 
a previously denied claim seeking service connection for 
depression is denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection 
depression is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


